Citation Nr: 0616069	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for claimed hepatitis C.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs






ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO in Cleveland, Ohio.  

The jurisdiction of this case subsequently was transferred to 
the Regional Office in Newark, New Jersey (RO).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested hepatitis in 
service or until many years thereafter.  

2.  The currently demonstrated hepatitis C is shown to be the 
likely result of chronic intravenous drug abuse after 
service.  

3.  The veteran is not shown to have hepatitis C due to any 
verified episode of infection or other potential risk factor 
during his period of active service that extended from 
January to August of 1973.  




CONCLUSION OF LAW

The veteran's disability manifested by hepatitis C is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may any related liver cirrhosis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claim.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed January 2004 rating decision.  Moreover, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)  

Also, certain chronic diseases, including cirrhosis of the 
liver, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations require Board decisions be based on the entire 
record in the proceedings and upon the consideration of all 
evidence and material of record and applicable provision of 
law and regulation.  38 U.S.C.A. § 7104(a).  This is 
especially pertinent in the consideration of medical 
evidence.  

In rendering decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

Rather, the decision must be linked to specific evidence.  A 
veteran's proffered medical evidence can be rejected on the 
basis of other independent medical evidence.  Shipwash v. 
Brown, 8 Vet. App. 218, 223 (1995); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

The Board notes initially that the veteran was not treated 
for hepatitis C in service or, indeed, until approximately 
twenty-seven years thereafter.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in reaching a determination on a service 
connection claim).  

Significantly, the service medical records are negative for 
any reference to drug usage.  On a service medical 
questionnaire, the veteran answered that he had not had 
hepatitis or jaundice.  In connection with his discharge 
examination, he answered that he did not know.  

A February 2000 medical record indicates that the veteran 
tested positive for hepatitis B and had a hepatitis C 
genotype.  It was noted that the veteran had risk factors of 
past "ivdu," a history of incarceration and sexual 
activity.  A May 2001 medical record indicates hepatitis C 
was seen once in the veteran's glycemic index.  

During a December 2002 VA examination, the veteran was 
diagnosed with chronic hepatitis C.  It was noted that he had 
a history of heavy alcohol use for a few years and admitted 
to intravenous drug usage up until ten years prior thereto.   

The Board is aware of the November 2004 VA medical opinion 
that the veteran's hepatitis C "[was] most likely related to 
his use of intervenous (sic) heroin."  

The VA doctor repeated the veteran's statements that his 
heroin use began in service and then opined that the 
hepatitis C was acquired during service.  As such, the Board 
finds this nexus statement to be based on a less than 
thorough review of the claims file.  

Also, in November 2004, the VA nurse practitioner's opinion 
serves to establish that the veteran had been exposed to 
several risk factors, both during service and out, that could 
have led to his contracting hepatitis C.  

These risk factors included several air gun vaccinations, 
latrine duty with the handling of bloody stool, fighting 
resulting in blood exposure, sexual activity, IV drug use 
from 1973 to 1994, and ear piercing in 1994.  Again, this 
opinion is found to be based on a less than thorough review 
of the claims file and is limited in that it does not relate 
the .  

In a statement dated in April 2004, the veteran related a 
history of "IV drug usage" after service he was careful 
with sterilization.  He indicated that the only other way he 
could have gotten hepatitis was due to the many inoculations 
with injection guns during service.  

By contrast, in the January 2005 opinion, the VA medical 
examiner opined that "in [his] opinion immunizations by air 
from injections did not cause hepatitis C in this patient."  

This medical examiner was the same examiner who conducted the 
VA examination in December 2002.  This opinion was noted to 
have been based on an examination and a review of the 
veteran's claims file.  

Based on its review of the entire claims file, the Board 
finds that the medical evidence in this case serve to 
identify the likely potential causes of the veteran's 
hepatitis C over the years.  

However, there is no competent evidence to link the claimed 
hepatitis C to any specific event or incident that can be 
verified as having happened during the veteran's period of 
active service that extended from January to August 1973.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA 
adjudicators may favor one piece of evidence over another, so 
long as reasons and bases for this determination are given).  

It is clear from the medical opinions of record that the 
veteran's hepatitis C is likely due to his chronic 
intravenous drug usage, but the Board cannot find any 
evidentiary basis for linking the hepatitis C to such 
demonstrated exposure in service.  

In fact, given the recorded history of the long term 
intravenous drug usage, the medical records themselves serve 
to likely date the onset of the claimed hepatitis infection 
to an episode of exposure to a time remote from his brief 
period of active service in 1973.  

The veteran does report that his intravenous drug usage began 
in service.  Although not competent to diagnose a medical 
disability or render an opinion regarding its etiology, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the veteran is 
certainly competent to report when he began to use drugs.  

However, the service medical records provide no evidence to 
substantiate his assertions of drug usage in service.  His VA 
treatment records document a history of intravenous drug use 
for many years, but no records suggest the usage began in 
service.  

Thus, the Board finds that neither his claimed drug usage nor 
any other potential risk factor, including the claimed 
inoculations, identified in this case can be verified as 
having happened while the veteran was on active duty.  

The veteran in this regard has submitted no other evidence to 
support his own lay assertions about claimed inoculations or 
intravenous drug use in service.  He also has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation in this matter.  

Accordingly, his statements lack probative value.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis C, and it 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to extend the benefit of the doubt 
to the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  

That doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hepatitis C is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


